210 F.2d 652
WINN & LOVETT GROCERY COMPANY, and Winn & Lovett Tampa,Inc., Appellants,v.NATIONAL LABOR RELATIONS BOARD, Appellee.
No. 14638
United States Court of Appeals, Fifth Circuit.
March 5, 1954.

Appeal from the United States District Court for the Southern District of Florida; William J. Barker, Judge.
Before STRUM and RIVES, Circuit Judges, and DAWKINS, District Judge.
PER CURIAM.


1
On motion of the appellee this cause is remanded with directions to the District Court to vacate its judgment and dismiss the application as moot.


2
O. R. T. Bowden & Theo Hamilton, Jacksonville, Fla., for appellants.


3
John S. Patton, Attorney, National Labor Relations Board, Atlanta, Ga., A. Norman Somers, Asst. Gen. Counsel, National Labor Relations Board, David P. Findling, Associate Gen. Counsel, N.L.R.B., Washington, D.C., for appellee.